Citation Nr: 0503983	
Decision Date: 02/15/05    Archive Date: 02/22/05	

DOCKET NO.  03-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury, including incomplete quadriplegia, as secondary 
to service-connected bilateral knee tendonitis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1983 to July 1987, appealed that decision to the Board of 
Veterans' Appeals, and the case was referred to the Board for 
appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran's representative here at the Board has 
pointed out that the RO referred to the veteran's blood 
alcohol content in adjudicating his claim, but that the RO 
did not disclose why that observation was relevant or how it 
was factored into the decision denying the benefit sought on 
appeal.  The veteran's representative suggested that if it 
was the opinion of the RO that the presence of alcohol in the 
veteran's blood supported a conclusion that the injuries 
resulted from misconduct, then the RO should have promulgated 
an administrative decision with respect to that issue.  
Reference was made to the VA's M21-1 Adjudication Manual.  In 
this regard, the Board observes that that manual states that 
a willful misconduct determination should be made if a death 
or disability which affects entitlement occurred under 
questionable circumstances.  M21-1, Part IV, Chapter 11, par. 
11.04(a)(1).    

In this case, the record reflects that the veteran climbed 
into a tree to retrieve a fishing lure and while doing so 
fell from that tree sustaining a cervical spine injury, 
resulting in paraplegia.  The record also reflects, and the 
veteran does not dispute, that alcohol was consumed prior to 
the accident.  But the veteran contends that the 
symptomatology associated with is right knee caused his right 
knee to buckle and precipitated his fall.  Thus, the 
threshold issue that must be addressed prior to determining 
whether the veteran's service-connected right knee caused his 
fall, is whether the veteran's consumption of alcohol prior 
to the injury was the proximate or direct cause of the 
accident.  As such, the Board is of the opinion that the RO 
should determine whether the injuries the veteran sustained 
in the fall on August 5, 2001, was the result of willful 
misconduct.  

The Board is also of the opinion that there are two items of 
evidentiary development that should also be undertaken.  In 
this regard, the Board notes that medical records pertaining 
to the veteran's treatment following the injury are 
associated with the claims file and those records contain 
various statements from the veteran regarding the 
circumstances of his accident.  However, the record reflects 
that the veteran was transported to the emergency room by 
ambulance and the veteran reported in a VA Form 21-4176, 
Report of Accidental Injury, dated in November 2001 that he 
was transported to the hospital by the Meeker County Rescue 
Squad.  The Board has determined that the RO should contact 
the Meeker County Rescue Squad to determine whether any 
records were generated as a result of that squad's emergency 
treatment and transport of the veteran to the emergency room.  
In particular, any records which might contain statements 
made by the veteran or other witnesses at the time, or 
observations by members of the Meeker County Rescue Squad 
would be relevant and probative in this case, and should be 
obtained if such records exist.  

The Board also notes that at the time of the veteran's 
hearing at the RO, he reported that there were approximately 
15 people in the area where his injury occurred and that one 
of those individuals had submitted a statement in support of 
his claim.  Indeed, the individual identified by the veteran 
at the time of his personal hearing did submit a statement in 
July 2002, but that statement made no reference to the 
circumstances surrounding the veteran's accident, but rather 
made reference to the veteran's knee problems in connection 
with employment.  The Board would also observe that in the 
November 2001 Report of Accidental Injury the veteran 
reported the names and addresses of two witnesses to the 
accident.  The Board is of the opinion, given the facts and 
circumstances of this case, that the RO should contact those 
two individuals and request that they provide a statement 
regarding the circumstances of the veteran's accident on 
August 5, 2001.  The Board also notes that M21-1, Part III, 
Chapter 5, par. 5.06(e) contains instructions for development 
in cases involving accidental injuries.  In addition, the 
Board believes that the veteran should be afforded an 
opportunity to submit statements from any of the other 
additional people he reports were present at the time of his 
accident.  Should this development be unsuccessful or 
insufficient to make a willful misconduct decision in this 
case, M21-1, Part III, par. 8 provides that a Field 
Examination can be requested to resolve any conflict in the 
evidence. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center in Washington, D.C., and the VA will notify the 
veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the Meeker 
County Rescue Squad, 214 N. Miller 
Avenue, Litchfield, MN  55355 and request 
copies of any contemporaneous records 
generated in connection with emergency 
care and transport provided to the 
veteran on August 5, 2001.  

2.  Under the guidance of M21-1, Part 
III, Chapter 5, par. 5.06(e), the RO 
should request that the two individuals 
identified in the VA Form 21-4176 
completed by the veteran in November 
2001, provide a statement concerning the 
facts and circumstances surrounding the 
veteran's August 5, 2001, accident.  The 
individuals should be requested to 
provide as much detail as possible.  The 
veteran should also be advised that he 
may submit statements from any other 
individuals who were present at the time 
of his August 5, 2001, accident.  If this 
development is unsuccessful or 
insufficient, pursuant to M21-1, Part 
III, par. 8, the RO should request a 
Field Examination to obtain statements 
concerning the facts and circumstances 
surrounding the veteran's August 5, 2001, 
accident from individuals who were 
present and observed the veteran's 
accident.

3.  The RO should promulgate an 
administrative decision addressing 
whether the injuries sustained by the 
veteran in the accident which occurred on 
August 5, 2001, were the result of his 
own willful misconduct.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental  
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



